Citation Nr: 0124254	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE


Payment of accrued benefits based on a claim for service 
connection for post-traumatic stress disorder, for purposes 
of reimbursement of expenses for the last sickness or burial 
of the veteran.  



ATTORNEY FOR THE BOARD


T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served in the United States Navy from August 1972 
to December 1972, and in the Army from April to May of 1977.  
He died in January 2001.  The appellant is the veteran's 
father.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 letter from the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama, (the RO) which informed the appellant that his claim 
for accrued benefits had been denied because there were no 
accrued benefits payable.


FINDINGS OF FACT

1.  The appellant is the veteran's father; he reportedly paid 
for the veteran's funeral expenses in the total amount of 
$6,350.00.

2.  The veteran died on January [redacted], 2001.

3.  At the time of the veteran's death, he had a claim 
pending for service connection for post-traumatic stress 
disorder.  

4.  The veteran did not claim any verifiable stressors; the 
veteran did not participate in combat during his active 
service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service; there are no accrued benefits payable.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5121, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq.) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.304, 3.1000 
(2000); see also 66 Fed. Reg. 45,620, (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO had 
the benefit of the explicit provisions of the VCAA at the 
time of the decision on appeal, and the Board finds that VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's May 2001 letter that the evidence did not show that the 
criteria for service connection for PTSD for accrued benefits 
purposes had been met.  That is the key issue in this case, 
and the rating decision, as well as the June 2001 statement 
of the case (SOC), informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
the SOC sent to the appellant informed him of the information 
and evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
This claim involves service connection for post-traumatic 
stress disorder for accrued benefits purposes.  The appellant 
has not referenced any obtainable evidence not of record that 
might aid his claim or that might be pertinent to the basis 
of the denial of this claim.  The RO also obtained VA medical 
records, and has obtained the veteran's service records, as 
well as his service medical records.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed.Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

In this case, the appellant does not argue, and the evidence 
does not show, that he meets the criteria set out in 38 
C.F.R. § 3.1000(a)(1)-(3) as an eligible survivor.  Rather, 
his claim is based on 38 C.F.R. § 3.1000(a)(4), which 
provides that accrued benefits may be paid as may be 
necessary to reimburse the person who paid the expense of 
last sickness or burial.  Specifically, the appellant has 
filed a claim for service connection for post-traumatic 
stress disorder, for purposes of reimbursement of expenses 
for the last sickness or burial of the veteran.  In this 
regard, an application for burial benefits (VA Form 21-530), 
received in August 2001, shows that the appellant reported 
that he paid $6,350.00 toward the veteran's funeral and 
burial expenses.  

In April 2000, the veteran filed a claim for PTSD.  The 
veteran died in January 2001.  The RO had not adjudicated 
this claim at the time of the veteran's death.  Service 
connection was not in effect for any disabilities at the time 
of the veteran's death.  

In February 2001, the appellant filed a claim for service 
connection for PTSD for purposes of reimbursement of expenses 
for the last sickness or burial of the veteran.  The claim 
was therefore filed within one year of the date of the 
veteran's death.  See 38 U.S.C.A. § 5121(c).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Applicable regulations provide that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The claims file includes VA outpatient treatment reports, 
dated in 2000, which show that the veteran was diagnosed with 
PTSD.  At least one of these diagnoses links the veteran's 
PTSD (in part) to combat.  The issue is therefore whether 
there is credible supporting evidence showing that the 
veteran participated in combat.  In this regard, there is no 
record of a claimed stressor accompanied by location, date 
and unit (below the division level), nor is there any 
stressor involving witnessing an identified soldier who was 
wounded or killed in action.  The Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also VA MANUAL 21-1, Part IV, paragraph 11.38(f)(2) 
(Change 65, October 28, 1998).  Therefore, the Board finds 
that there is no claimed stressor capable of verification.  

With regard to participation in combat, in a precedent 
opinion issued by VA's General Counsel, it was held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  See Cohen v. Brown, 10 
Vet. App. 128, 146 (1997).  

In this case, the only mention of combat is found in March 
2000 VA treatment reports, which show that the veteran 
reported that he had been a door gunner with the 101st 
Airborne (Division) for 111/2 months in Vietnam.  He talked 
about the helicopters "getting pretty shot up" on some 
occasions.  He also reported that he had been in law 
enforcement for 17 years, to include six years as an agent in 
the Drug Enforcement Agency.  He stated that he had been shot 
in the abdomen in 1981.  The Axis I diagnoses were PTSD, 
"both combat and non-combat related," recurrent major 
depressive disorder, and history of cocaine dependence, in 
remission.  Another report shows that the veteran stated that 
he had eight months of Vietnam service as a military 
policeman (MP), with no combat.  The report notes that, 
"Military history needs to be carefully addressed as he had 
reported service for 111/2 months as helicopter door gunner and 
did not mention MP service."  The diagnosis included major 
depression and it was indicated that there was exposure to 
trauma during law enforcement career with uncertain exposure 
in Vietnam.  It was also indicated that a diagnosis of PTSD 
was deferred pending further history.  

The veteran's DD Form 214 from his first period of service 
shows that he served in the Navy for about 41/2 months in 1972, 
with one month and seven days of foreign and/or sea service.  
The DD Form 214 from the his second period of service shows 
that he had one month and five days of service in 1977, that 
he was a trainee, that he had no foreign or sea service, and 
that he was discharged as a reserve of the Army for failure 
to meet established physical standards.  The veteran's 
personnel file (DA Form 2-1) shows that he was in basic 
combat training at Ft. Jackson, South Carolina, for most of 
his service in 1977.  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran participated in combat.  The 
veteran's DD 214's show that he served for a total of 
approximately six months over two periods of service, with 
the earliest period of service beginning in August 1972.  
Service records do not show that he ever served in the 101st 
Airborne, or in Vietnam.  These records do not show that he 
ever served as a door gunner, or that he received any 
commendations or awards which appear to be awarded primarily 
or exclusively for circumstances relating to combat, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation.  There is no other evidence which establishes 
participation in combat.  Accordingly, the Board finds that 
the veteran did not participate in combat.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99. 

The Board further finds that, given the evidence of the 
nature of his service, as contained in service records, that 
the veteran's assertions of participation in combat are not 
credible.  There is no other service or post-service medical 
evidence to support his assertion that he ever served in 
Vietnam, let alone that he participated in combat.  The Board 
therefore finds that the veteran's statements with regard to 
participation in combat are not credible, and are 
inconsistent with the circumstances, conditions, and 
hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (2000).  

The Board acknowledges that the claims folder contains 
medical opinions which link the veteran's PTSD to his 
service, but these opinions are insufficiently probative to 
warrant service connection.  The opinions were based on a 
verbal history as reported by the veteran, and since the 
veteran's assertions of participation in combat are not 
credible, and since the veteran failed to provide significant 
details of any claimed stressors, the Board is not required 
to accept the etiological conclusions in these opinions.  See 
West v. Brown, 7 Vet. App. 70, 77-78 (1994); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  As unsupported conclusions, 
these opinions are insufficient to warrant a grant of service 
connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) [something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence."]; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166  (1996).  

Consequently, service connection for PTSD for accrued 
benefits purposes is not warranted, as all elements required 
for such a showing have not been met; and the preponderance 
of the evidence is against the claim.  Accordingly, service 
connection for PTSD for accrued benefits purposes must be 
denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-traumatic stress disorder for 
accrued benefits purposes is denied.  


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

